600 F.2d 16
UNITED STATES of America, Plaintiff-Appellee,v.Herman C. ALONZO, a/k/a Roland Alonzo, Defendant-Appellant.
No. 79-1324Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.Aug. 3, 1979.

Robert J. Stamps, New Orleans, La.  (Court-appointed), for defendant-appellant.
John P. Volz, U. S. Atty., Robert J. Boitmann, Asst. U. S. Atty., New Orleans, La., for plaintiff-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before AINSWORTH, CLARK and VANCE, Circuit Judges.
PER CURIAM:


1
Herman Alonzo appeals the order of the district court denying his Rule 35 motion for reduction of sentence.  We affirm.


2
Alonzo was convicted on nine counts of conspiracy to distribute cocaine and distribution of cocaine.  He received a ten-year sentence.  According to his brief, Alonzo " moved to reduce his sentence to conform to the sentences of his co-defendants."  He has not challenged the legality of his sentence or the procedures that the district court followed in imposing it.  The sentence was well within the statutory limit and Alonzo has not shown that the trial judge abused his discretion.  Therefore, we affirm the order of the district court denying appellant's Rule 35 motion.  See United States v. Hayes, 5 Cir., 1979, 589 F.2d 811, 826-27.


3
AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I